 

Exhibit 10.4 

 

CANCELLATION AND EXCHANGE AGREEMENT

 

THIS CANCELLATION AND EXCHANGE AGREEMENT (this “Agreement”), is entered into
effective as of May 2, 2019, among Gadsden Growth Properties, Inc., a Maryland
corporation (“Gadsden”), FC Global Realty Incorporated, a Nevada corporation
(“FC Global”), and FHDC Group, LLC (the “Stockholder”).

 

RECITALS

 

A.           On January 31, 2019, Gadsden issued to the Stockholder (i)
5,432,000 shares of its Series B Non-Voting Convertible Preferred Stock (the
“Series B Shares”) and (ii) 2,000,000 shares of its 10% Series C Cumulative
Convertible Preferred Stock (the “Series C Shares” and together with the Series
B Shares, the “Gadsden Shares”).

 

B.            On March 13, 2019, FC Global entered into a Stock Purchase
Agreement with Gadsden, pursuant to which Gadsden agreed to transfer and assign
to FC Global all of its general partnership interests and Class A limited
partnership interests in Gadsden Growth Properties, L.P. in exchange for shares
of FC Global’s common stock, 7% Series A Cumulative Convertible Perpetual
Preferred Stock, Series B Non-Voting Convertible Preferred Stock (the “FC Global
Series B Stock”) and 10% Series C Cumulative Convertible Preferred Stock (the
“FC Global Series C Stock”). The parties amended the Stock Purchase Agreement on
April 5, 2019 and closing occurred on such date.

 

C.            On May 2, 2019, the parties entered into Amendment No. 2 to Stock
Purchase Agreement (as amended, the “Purchase Agreement”) to, among other
things, provide that 5,432,000 shares of FC Global Series B Stock and 2,000,000
shares of FC Global Series C Stock (collectively, the “FC Global Shares”) shall
be issued the Stockholder instead of Gadsden, subject to the Stockholder
entering into this Agreement.

 

D.            The Stockholder has agreed to cancel the Gadsden Shares
concurrently with and subject to FC Global issuing the FC Global Shares to the
Stockholder.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned do hereby agree as follows:

 

1.             Cancellation of Gadsden Shares. The Stockholder hereby agrees to
surrender the Gadsden Shares to Gadsden free and clear of all claims, charges,
liens, contracts, rights, options, security interests, mortgages, encumbrances
and restrictions of every kind and nature, in each case, to the extent incurred
by the Stockholder or any of its assignees (collectively, “Claims”) for
cancellation concurrently with, and against delivery of, the issuance of the FC
Global Shares pursuant to Section 2 hereof (it being acknowledged that any
rights of Gadsden to or with respect to any of the Gadsden Shares other than
under this Agreement, shall not be a “Claim”). After such cancellation and
receipt of the FC Global Shares by the Stockholder or its assignees, the
Stockholder acknowledges and agrees that all such Gadsden Shares shall no longer
be outstanding, and the Stockholder shall have no further rights with respect to
the Gadsden Shares or the equity ownership in Gadsden represented thereby. At
the request of Gadsden and without further consideration, the Stockholder will
execute and deliver such other instruments of sale, transfer, conveyance,
assignment and confirmation as may be reasonably requested in order to
effectively transfer, convey and assign the Gadsden Shares to Gadsden for
cancellation.

 

 

 

 



2.             Issuance of FC Global Shares. On the date hereof, FC Global issue
the FC Global Shares to the Stockholder. The Stockholder acknowledges that the
FC Global Shares constitute restricted shares and will contain a customary
legend referring to transfer restrictions under the Securities Act of 1933, as
amended (the “Securities Act”). FC Global represents and warrants to the
Stockholder that, upon issuance of the FC Global Shares in accordance with this
Agreement, the FC Global Shares will be duly issued, fully paid and
nonassessable.

 

3.             Representations and Warranties of the Stockholder. The
Stockholder represents and warrants to Gadsden and FC Global as follows.

 

(a)              The Stockholder is a limited liability company that is validly
existing and in good standing under the laws of its jurisdiction of
organization. The Stockholder has the requisite power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement. The execution,
delivery and performance by the Stockholder of this Agreement and the
consummation by the Stockholder of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Stockholder and
no other action is necessary on the part of the Stockholder to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Stockholder and, assuming the due
authorization, execution and delivery by Gadsden and FC Global, constitutes a
legal, valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except as limited by (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to creditors’ rights generally and (ii) general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law.

 

(b)             The Stockholder owns the Gadsden Shares beneficially and of
record, free and clear of all Claims other than Claims in favor of Gadsden or
any assignee of Gadsden under this Agreement or otherwise. The Stockholder has
never transferred or agreed to transfer the Gadsden Shares, other than pursuant
to this Agreement. There is no restriction affecting the ability of the
Stockholder to transfer the legal and beneficial title and ownership of the
Gadsden Shares to Gadsden for cancellation other than restrictions, if any, in
favor of Gadsden or any assignee of Gadsden.

 

(c)             Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which the Stockholder is a party or by which it is bound or
to which any of its assets is subject.

 

(d)             The execution and delivery of this Agreement by the Stockholder
does not, and the performance of this Agreement by the Stockholder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity.

 

(e)              The Stockholder acknowledges that it is a sophisticated
individual familiar with transactions similar to those contemplated by this
Agreement and is aware of FC Global’s business, affairs and financial condition
and has received all the information that it considers material, necessary or
appropriate in determining whether to exchange the Gadsden Shares for the FC
Global Shares (the “Exchange”) and further acknowledges that such information is
sufficient to allow the Stockholder to reach an informed decision to complete
the Exchange. The Stockholder hereby represents that it has had an opportunity
to ask questions and receive answers from FC Global and its employees regarding
the business, properties, prospects and financial condition of FC Global,
including, without limitation, any strategic transaction, public securities
offering, private financing transaction (whether equity or debt), merger,
consolidation, recapitalization, reclassification, reorganization, change of
control transaction, sale of assets or securities, liquidation or similar
transaction which have been, are being or may be contemplated by FC Global. The
Stockholder acknowledges that neither Gadsden, FC Global, nor any of their
respective affiliates is acting as a fiduciary or financial or investment
adviser to the Stockholder for purposes of the Exchange, and has not given the
Stockholder any investment advice, opinion or other information on whether the
Exchange is prudent.

 

 

 

 



(f)              The Stockholder is an “accredited investor” as such term is
defined in Regulation D promulgated under the Securities Act.

 

(g)             At no time was the Stockholder presented with or solicited by
any publicly issued or circulated form of general advertising or solicitation in
connection with the Exchange.

 

(h)             The Gadsden Shares have been authorized and outstanding for at
least ninety (90) days prior to the date hereof.

 

(i)              Neither the Stockholder nor any person that has been or will be
paid (directly or indirectly) remuneration or a commission for their
participation in the Exchange, is subject to an event that would disqualify an
issuer or other covered person under Rule 506(d)(1) of Regulation D (17 CFR
230.506(d)(1)) or is subject to a statutory disqualification under section
3(a)(39) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

(j)               The transactions contemplated by this Agreement are not with
respect to a security that constitutes the whole or part of an unsold allotment
to, or a subscription or participation by, a broker or dealer as an underwriter
of the security or a redistribution.

 

(k)              Neither the Stockholder, nor any person acting on the
Stockholder’s behalf, offered or sold the Gadsden Shares by any form of general
solicitation or advertising.

 

(l)               The Stockholder is acquiring the FC Global Shares for its own
account for investment purposes only and not with a view to, or for the resale
in connection with, any “distribution” thereof for purposes of the Securities
Act in violation of securities laws. The Stockholder has no present intention of
selling or otherwise disposing of all or any portion of the FC Global Shares.

 

(m)            The Stockholder understands that the FC Global Shares are
characterized as “restricted securities” under the federal securities laws and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act, only in certain limited
circumstances. It understands that the FC Global Shares must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is otherwise available. In this connection, the
Stockholder represents that it is familiar with Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act. In addition, it understands that the certificates evidencing the
FC Global Shares, if any, will be imprinted with a legend which prohibits the
transfer of the FC Global Shares unless they are registered or such registration
is not required in an opinion of counsel reasonably acceptable to FC Global.

 

(n)             By reason of its business or financial experience, the
Stockholder is capable of evaluating the merits and risks of the Exchange, has
the ability to protect the Stockholder’s own interests in this transaction and
is financially capable of bearing a total loss of the FC Global Shares.

 

(o)             The Stockholder acknowledges that FC Global is a public
reporting company subject to Section 13 of the Exchange Act and the Stockholder
has reviewed the reports and other documents filed by FC Global with the
Securities and Exchange Commission.

 

 

 

 



(p)             The Stockholder acknowledges that FC Global is engaged in
business, is not in the organizational stage or in bankruptcy or receivership,
is not a blank check, blind pool, or shell company that has no specific business
plan or purpose or has indicated that its primary business plan is to engage in
a merger or combination of the business, with or an acquisition of, an
unidentified person.

 

4.             Representations and Warranties of FC Global. FC Global represents
and warrants to the Stockholder and Gadsden and as follows.

 

(a)             FC Global is a corporation that is validly existing and in good
standing under the laws of its state of Nevada. FC Global has the requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated by this
Agreement. The execution, delivery and performance by FC Global of this
Agreement and the consummation by FC Global of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of FC
Global and no other action is necessary on the part of FC Global to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by FC Global and, assuming the
due authorization, execution and delivery by the Stockholder and Gadsden,
constitutes a legal, valid and binding obligation of FC Global, enforceable
against FC Global in accordance with its terms, except as limited by (i)
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws relating to creditors’ rights generally and (ii) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law.

 

(b)             Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which FC Global is a party or by which it is bound or to
which any of its assets is subject.

 

(c)             The execution and delivery of this Agreement by FC Global does
not, and the performance of this Agreement by FC Global will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity.

 

(d)             FC Global is a public reporting company subject to Section 13 of
the Exchange Act.

 

5.             Representations and Warranties of Gadsden. Gadsden represents and
warrants to the Stockholder and FC Global and as follows.

 

(a)             Gadsden is a corporation that is validly existing and in good
standing under the laws of its state of Maryland. Gadsden has the requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated by this
Agreement. The execution, delivery and performance by Gadsden of this Agreement
and the consummation by Gadsden of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of Gadsden and no other
action is necessary on the part of Gadsden to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Gadsden and, assuming the due authorization, execution
and delivery by the Stockholder and FC Global, constitutes a legal, valid and
binding obligation of Gadsden, enforceable against Gadsden in accordance with
its terms, except as limited by (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to creditors’
rights generally and (ii) general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

 

 

 

 



(b)             Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which Gadsden is a party or by which it is bound or to
which any of its assets is subject.

 

(c)             The execution and delivery of this Agreement by Gadsden does
not, and the performance of this Agreement by Gadsden will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity.

 

6.             Miscellaneous.

 

(a)             This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

(b)             No provision of this Agreement may be waived or amended except
in a written instrument signed, in the case of an amendment, by Gadsden, FC
Global and the Stockholder, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.(c)                 

 

(d)             The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.(e)                 

 

(f)              This Agreement is intended for the benefit of the parties
hereto and their respective successors and permitted assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

 

(g)             This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of Maryland without regard to the principles of the conflict of laws of
Maryland.

 

(h)             This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

 

 

 



(i)              If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Cancellation and
Exchange Agreement to be executed as of the date first above written.

 



  GADSDEN GROWTH PROPERTIES, INC.         By: /s/ John Hartman   Name: John
Hartman   Title: Chief Executive Officer         FC GLOBAL REALTY INCORPORATED  
      By: /s/ John Hartman   Name: John Hartman   Title: Chief Executive Officer
        FHDC GROUP, LLC         By: /s/ Jae Ryu   Name:   Title:

 

 